         Case 5:21-cv-00492-HE Document 11 Filed 06/14/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JAMES JERMAINE WOODFORK,                     )
                                             )
                       Plaintiff,            )
                                             )
vs.                                          )           NO. CIV-21-0492-HE
                                             )
SCOTT NUNN, et al.,                          )
                                             )
                       Defendants.           )

                                         ORDER

       Plaintiff James Jermaine Woodfork, a state prisoner appearing pro se, filed this civil

rights complaint alleging violations of his constitutional rights. Pursuant to 28 U.S.C. §

636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Suzanne Mitchell for

initial proceedings. Judge Mitchell reviewed plaintiff’s application to proceed in forma

pauperis and issued a Report and Recommendation recommending that the application be

denied. Plaintiff has now paid the filing fee [Doc. #10].

       Accordingly, plaintiff’s application [Doc. #2] and the Report and Recommendation

[Doc. #8] are STRICKEN as MOOT. This matter is re-referred to Judge Mitchell for

further proceedings.

       IT IS SO ORDERED.

       Dated this 14th day of June, 2021.
